Joe Bertino and Joe Nigro were convicted in the county court of Pittsburg county, of the crime of unlawfully selling intoxicating liquor. Bertino was sentenced to pay a fine of five hundred dollars and to serve a term of thirty days in the county jail, and Nigro was sentenced to pay a fine of fifty dollars and serve a term of thirty days in the county jail. The judgment was entered January 21, 1910. We have carefully examined the record and no prejudicial error appears. We are of the opinion that the verdict and judgment was right. The judgment of the lower court is therefore affirmed and the case remanded thereto with direction to enforce its judgment and sentence therein.